Citation Nr: 0517207	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  95-12 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD), to include schizophrenia.

2.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain with mechanical low back pain and 
degenerative changes (low back disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee contusion with 
patellofemoral syndrome and chondromalacia (left knee 
disability).

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran had a period of active duty for training from May 
to July 1981, with subsequent Reserve service, including 
during July 1993 and June 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In a September 1990 rating action, the RO denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability, to specifically include 
schizophrenia.  Although the veteran perfected an appeal of 
this determination to the Board by filing a Substantive 
Appeal in April 1991 following the RO's issuance of a 
Statement of the Case (SOC) in March 1991, and in fact 
testified at an RO hearing in support of this claim in April 
1992, during which the hearing officer acknowledged her 
perfected appeal, her claims folder was not previously sent 
to the Board.

In an October 1994 rating decision, the RO granted service 
connection for low back and left knee disabilities and 
assigned initial 20 percent and 10 percent evaluations, 
respectively, effective May 13, 1990.  In that same rating 
action, the RO also denied service connection for right hip 
disability and diabetes mellitus.  The Board observes that 
although the veteran perfected her appeal in May 1995, and in 
fact her representative submitted a VA 646 on her behalf in 
June 1995, the claims folder was likewise not previously sent 
to the Board.

Further, in a May 1996 rating decision, the RO denied the 
veteran's claim of entitlement to a TDIU, and in September 
1997, it denied her claim of service connection for PTSD.  
The veteran has also perfected appeals of these 
determinations to the Board.  

With regard to her PTSD claim, the Board notes that in 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim based on a diagnosis of a new 
mental disorder, e.g., PTSD, states a new claim for the 
purposes of jurisdiction.  Id. at 402.  As such, the 
September 1997 rating decision represents the adjudication of 
a different claim and thus the Board agrees with the RO that 
the claim must be considered on a de novo basis, and that it 
is separate from her perfected appeal of her petition to 
reopen a claim of service connection for psychiatric 
disability other than PTSD.  

During the course of this appeal, the claims folder was 
transferred to the Baltimore, Maryland, RO; however, it was 
returned to the Washington, DC, RO, and was sent from that 
office to the Board.

In October 2004, the veteran testified at a hearing held in 
Washington, DC, before the undersigned Veterans Law Judge 
(formerly known as a member of the Board).  During the 
hearing, the undersigned Veterans Law Judge agreed to hold 
the record open for 30 days to provide the veteran with the 
opportunity to submit additional evidence in support of her 
claim, which she did; because the evidence is accompanied by 
a waiver of RO consideration, it will be considered by the 
Board in the adjudication of this appeal.

The issues of service connection for psychiatric disability, 
other than PTSD, right hip disability, and diabetes mellitus; 
her claims challenging the propriety of the initial 
evaluations assigned for her service-connected low back and 
left knee disabilities; and her claim for a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1986 decision, the Board denied service 
connection for psychiatric disability.

2.  In a May 1988 decision, the Board denied service 
connection for psychiatric disability on the basis that new 
and material evidence had not been received.

3.  Evidence added to the record since the Board's May 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for psychiatric disability, other than 
PTSD.

4.  The medical evidence indicates that the veteran has PTSD 
as a result of a corroborated in-service personal assault.


CONCLUSIONS OF LAW

1.  The Board's May 1988 decision that denied the veteran's 
claim of service connection for psychiatric disability on the 
basis that new and material evidence had not been presented 
since the Board's August 1986 decision that denied service 
connection for that benefit is final.  38 U.S.C.A. §§ 211(a), 
4003(a), 4004(b) (West 1988) (redesignated as 511(a), 7103(a) 
and 7104(b), respectively (2002)); 38 C.F.R. § 19.194, 
20.1100, 20.1104 (1988, 2004).

2.  Evidence received since the May 1988 Board decision is 
new and material; the claim of entitlement to service 
connection for psychiatric disability, other than PTSD, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).

3.  PTSD was incurred during service.  38 U.S.C.A. 
§§ 101(24), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken below in reopening the 
veteran's claim of service connection for psychiatric 
disability, other than PTSD, and in granting service 
connection for PTSD, no further assistance is required.

II.  Application to reopen a claim of service connection for 
psychiatric disability, other than PTSD

In an August 1986 decision, following the Board's February 
1984 and June 1985 remands, the Board denied service 
connection for psychiatric disability on the basis that the 
condition, which had been "variously classified" on 
previous occasions, was schizophrenic disorder, had pre-
existed service and was not aggravated by service.  In a May 
1988 decision, the Board confirmed and continued its denial 
of service connection for psychiatric disability on the basis 
that no new and material evidence had been received to reopen 
a claim for this benefit.

The evidence of record at the time of the Board's May 1988 
decision included service medical records for the periods 
prior to the Board decision, i.e., it did not and could not 
have included service records for training periods that were 
conducted subsequent to the decision; pre-service and post-
service private and VA medical records, dated since 1976, 
including a July 1984 VA psychiatric examination report with 
an August 1984 addendum, which was signed by three VA 
psychiatrists; transcripts of July 1983, April 1985 and April 
1988 Board hearings; and statements and written argument 
submitted by or on the veteran's behalf.

The Board's May 1988 decision that denied service connection 
for psychiatric disability is final.  38 U.S.C.A. §§ 211(a), 
4003(a), 4004(b) (West 1988) (redesignated as 511(a), 7103(a) 
and 7104(b), respectively (2002)); 38 C.F.R. § 19.194, 
20.1100, 20.1104 (1988, 2004).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed 
her application to reopen a claim of service connection for 
psychiatric disability in April 1990, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2004), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's application to reopen a claim of 
service connection for psychiatric disability, other than 
PTSD, because she filed it at the RO in April 1990.

Evidence associated with the claims folder since the Board's 
May 1988 decision includes active duty for training for 
periods, dated subsequent to that Board decision; August 1997 
and August 2003 VA psychiatric examination reports; 
voluminous private and VA treatment records; transcripts of 
the veteran's testimony before a hearing officer at the RO in 
April 1992 and before the undersigned Veterans Law Judge in 
an October 2004; and statements and written argument 
submitted by or on behalf of the veteran.  The above evidence 
reflects that the veteran has received substantial treatment 
and evaluation for her psychiatric disability and it bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for psychiatric disability.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection is 
reopened.

III.  Service connection for PTSD

The veteran asserts that service connection is warranted for 
PTSD on the basis that she suffers from this disability due 
to an in-service sexual assault.  In support, she identifies 
the perpetrator.  She also cites to the findings and 
conclusions contained in her service records; the reports of 
the incident that were prepared by the Inspector General of 
the District of Columbia National Guard and the Commonwealth 
of Massachusetts, Department of State Police, Office of 
General Counsel; private and VA medical evidence showing that 
she has this condition due to the in-service sexual assault; 
February 1997 statements received by her mother and her then 
boyfriend; and her statements and sworn testimony.

Consistent with the veteran's statements and testimony, in 
which she describes the particulars of a July 1993 sexual 
assault, is a contemporaneous July 1993 service record that 
reflects the veteran provided a detailed account of the in-
service assault and identified her assailant by name.  The 
service records also include a contemporaneous July 1993 
service medical record showing that the veteran sought 
treatment for psychiatric disability and reported having been 
thrown to the ground and sexually assaulted two days earlier.  
The entry states that the perpetrator was inebriated, 
performed oral sex on the veteran, but that the assailant's 
attempt at penile penetration was unsuccessful due to his 
consumption of alcohol.  Further, when seeking further 
treatment in late July 1993, the veteran was diagnosed as 
having "sexual assault" by a medical corpsman.

The redacted and undated records from the Massachusetts State 
Police, which were filed at the RO in June 1997, substantiate 
in detail the veteran's account of what occurred.  These 
records show that it not only took place when she has 
consistently reported, but her description of the incident, 
as well as the redacted statements of her perpetrator, 
confirm that the assault occurred in the manner reported by 
the veteran.  In this regard, the Board notes that the 
evidence from the Inspector General's report is consistent 
with the occurrence of the in-service sexual assault.

The above evidence is further corroborated by the February 
1997 accounts of the veteran's mother and her then boyfriend; 
in this regard, the Board observes that in a response for 
additional information, the veteran had reported that she had 
confided in her mother at the time of the assault.

In August 1997, the veteran was afforded a formal VA 
psychiatric examination to determine whether she had PTSD, 
and if so, whether the disability was related to the reported 
in-service sexual assault.  After reviewing her records and 
conducting an interview, the psychiatrist diagnosed the 
veteran as having PTSD due to the in-service sexual assault.

In addition, in a private July 1993 medical statement, Dr. 
Fred R. West, Jr. diagnosed the veteran as having "traumatic 
shock" due to the in-service sexual assault, which he noted 
occurred during a training exercise earlier that month.

In August 2003, however, a VA examiner diagnosed the veteran 
as having schizoaffective disorder rather than PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Active, military, 
naval, or air service" constitutes active duty, any period 
of active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the claimant was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) and 38 C.F.R. § 3.6(a).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

Further, with respect to personal assaults, 38 C.F.R. 
§ 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal 
Circuit, citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Here, the evidence shows that the veteran has been diagnosed 
by both VA and a private physician as having PTSD due to an 
in-service sexual assault.  Further, given the veteran's 
statements and testimony, which have been unwavering since 
the reported July 1993 incident, and which have been 
corroborated by multiple contemporaneous sources, including 
service records and the report of the Massachusetts State 
Police, as well as the statement of her mother, and in fact, 
the perpetrator, the Board finds that the evidence 
overwhelming supports the occurrence of the alleged in-
service stressor.  In this regard, the Board notes that the 
Court has repeatedly declared that corroboration of every 
detail of a claimed stressor is not required, and that it is 
sufficient if there is credible evidence showing that a 
claimed stressor did, in fact, occur.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).

The only negative evidence consists of the opinion of the 
August 2003 VA examiner, who diagnosed the veteran as having 
schizoaffective disorder rather than PTSD.  In light of the 
foregoing, however, and particularly, the assessment of the 
August 1997 VA psychiatrist, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for PTSD is warranted.




ORDER

As new and material evidence has been received, the veteran's 
claim of service connection for psychiatric disability, other 
than PTSD, is reopened; the appeal is granted to this extent 
only.

Service connection for PTSD is granted.


REMAND

In light of the Board determinations above, VA must now 
consider the merits of the veteran's claim of service 
connection for psychiatric disability, other than PTSD.  The 
Board finds, however, that further development is necessary.  
The Board likewise concludes that further development of the 
veteran's low back, left knee, right hip, diabetes mellitus 
and TDIU claims is required before the Board can adjudicate 
those issues.  In taking this action, the Board acknowledges 
that the veteran' psychiatric disability claim has been 
pending since April 1990, and that several claims have been 
pending for more than a decade, but finds that because the 
record on appeal is lacking, it has no discretion but to 
order further development and adjudication.

With respect to the veteran's claim of service connection for 
psychiatric disability, other than PTSD, the Board reiterates 
that it was previously denied on the basis that the veteran 
has a pre-existed psychiatric disability that was not 
aggravated by service.  Here, the veteran was found to be 
normal at service entry, and in a recent precedent opinion, 
VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

The pre-service evidence shows that the veteran treated for 
psychiatric disability and was diagnosed as having an acute 
psychotic episode.  The veteran was treated for psychiatric 
problems during service, including, as a service examiner 
noted on the June 1981 Report of Medical History, on an 
inpatient basis for "a nervous breakdown."  Further, in an 
August 1984 addendum to the July 1984 VA psychiatric 
examination, a panel of three VA psychiatrists concluded, in 
pertinent part, "The unanimous opinion of the Board (of 
three psychiatrists) is that the correct current diagnosis is 
'Schizophrenic Disorder, Undifferentiated Type.'"  In 
addition, the three psychiatrists opined, "This is a 
continuation of the disorder, diagnosed as 'Acute Psychotic 
Episode, or Histrionic Personality Disorder, during her 
period of active duty in May 1981.'"  Significantly, in 
offering this assessment, the examiners noted that the 
veteran had received pre-service treatment for psychiatric 
disability.

In addition, the Board observes that in a July 1986 
statement, the veteran's treating physician, Dr. West, noted 
that he had treated the veteran since February 1976 and 
indicated that she was mentally able to enlist in the 
military in May 1981 "and to participate in all activities 
therein."

Current records show that in addition to being diagnosed as 
having PTSD, she has frequently been assessed as having 
schizoaffective disorder, including on the August 2003 VA 
psychiatric examination.  In light of the foregoing, and 
pursuant to the VCAA, the Board finds that the veteran must 
be afforded a VA psychiatric examination to determine whether 
she has a psychiatric disability, other than PTSD, that is 
related to service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004)

With respect to the veteran's claims challenging the initial 
evaluations assigned for her service-connected low back and 
left knee disabilities, as a preliminary matter, the Board 
notes that during the course of this appeal, the veteran was 
furnished one letter that discussed the impact of the VCAA.  
In that July 2003 communication, rather than advising her of 
the impact of the VCAA on these claims for which service 
connection had long since been established, cf. VAOPGCPREC 8-
2003, 69 Fed. Reg. 25,180 (2004), the letter notified her of 
the elements necessary to establish service connection.  

During the October 2004 Board hearing, the undersigned 
Veterans Law Judge notified the veteran that the criteria for 
evaluating low back disabilities have changed and provided 
her copies of the amended criteria.  In this regard, the 
Board notes that, effective September 23, 2002, VA revised 
the criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 
54,345-54,349 (2002).  VA again revised the criteria for 
evaluating spine disorders, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  In light of the 
foregoing, however, and because the most recent VA 
examination does not address the criteria set forth in the 
revised criteria, the Board finds that a new examination is 
necessary to the adjudication of the veteran's low back 
disability claim.

With respect to her right hip disability claim, in her 
statements and testimony, the veteran essentially reports 
that she has had chronic right hip problems since sustaining 
trauma to her right hip as a consequence of the July 1993 in-
service sexual assault.  In this regard, the Board notes that 
in Charles v Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that the veteran is competent to report that he or 
she has experienced a continuity of symptoms since service.  
Moreover, in a June 1994 service medical record, a service 
physician diagnosed the veteran as having right hip 
disability that was related to the in-service incident.  As 
such, pursuant to the VCAA, the Board finds that the veteran 
must be scheduled for a pertinent VA examination, and that in 
the examination report, the examiner must offer an opinion as 
to the likelihood that any right hip disability found to be 
present is related to or had its onset during service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004).  

In addition, the Board observes that, in August 2003, the 
veteran was afforded a VA examination to determine whether 
her diabetes mellitus is related to service; however, the 
examination report does not address this issue.  According, 
the Board finds that the veteran was again be formally 
evaluated with respect to this disease.

With respect to her TDIU claim, the Board preliminarily 
observes that in light of the Board's grant of service 
connection for PTSD, the RO must assign an evaluation for 
this condition.  The Board notes that the evaluation to be 
assigned for the veteran's now service-connected PTSD, as 
well as the determinations of her pending claims of service 
connection psychiatric disability, low back, left knee, right 
hip and diabetes mellitus claims may well impact on her TDIU 
claim because if a single or combined 100 schedular 
evaluation resulted, the total rating issue will be rendered 
moot, effective the date of the 100 percent schedular 
evaluation.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
Moffitt v. Brown, 10 Vet. App. 214, 222 (1997); see also 
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  As such, 
because an initial rating has not been assigned for her PTSD 
and the other claims in appellate status could potentially 
impact on the TDIU claim, a Board decision on his TDIU claim 
at this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

If not rendered moot, the Board notes that, pursuant to the 
VCAA and its implementing regulations, VA must assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A.  Consistent with this 
legislation and existing caselaw, where, as here, there is 
unemployability, VA must obtain a competent medical opinion 
from an examiner, subsequent to his or her review of the 
record and/or a physical examination, to determine whether it 
is at least as likely as not that the veteran's service-
connected disabilities alone render her unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
Accordingly, because to date VA has not solicited such an 
opinion, the Board finds that one must be obtained.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any outstanding records, the 
veteran must be afforded a VA psychiatric 
examination to determine the nature, 
extent and etiology of any psychiatric 
disability, other than PTSD, found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to: 

(a).  Does the veteran have a current 
psychiatric disability, other than 
PTSD?  If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has a psychiatric disability 
other than PTSD, the examiner must 
state whether any such disorder had 
its service or was caused by any 
incident that occurred during service.

(c).  Did a psychiatric disability, 
other than PTSD, exist prior to the 
veteran's period of active duty?  If 
so, state (if possible) the 
approximate date of onset of any such 
disorder.

(d)  If a psychiatric disability, 
other than PTSD, pre-existed the 
veteran's period of active duty, did 
that any such disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e).  If a psychiatric disability, 
other than PTSD, increased in 
disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
psychiatric disability other than PTSD 
did not exist prior to the veteran's 
period of service, is it as least as 
likely as not that any such disorder 
had its onset during service, or was 
it caused by any incident that 
occurred during service?

In offering these opinions, the examiner 
should comment on the notations contained 
in the service medical records, which are 
discussed above.  In doing so, the 
examiner must specifically comment on the 
August 1984 joint assessment of the panel 
of three VA psychiatrists, as well as the 
opinion offered by Dr. West in his July 
1986 statement.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, i.e., her PTSD 
and low back and left knee disabilities, 
(and including any other conditions for 
which the veteran is currently seeking 
service connection if the examiner 
concludes that it is at least as likely 
as not related to service), either alone 
or in the aggregate render her unable to 
secure or follow a substantially gainful 
occupation.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

2.  After associating any outstanding 
records with the claims folder, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of his orthopedic and neurologic 
impairment related to service-connected 
low back disability; the nature, extent 
and severity of his left knee disability; 
as well as whether it is at least as 
likely as not that the veteran has right 
hip disability and/or diabetes mellitus 
that is related to service.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.

With respect to the veteran's low back 
disability, as to the orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's low back.  The examiner 
should conduct all indicated tests and 
studies, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the 
lumbosacral spine.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the low 
back.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
In addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest prescribed 
by a physician or treatment by a 
physician, and if so, the frequency and 
duration of those episodes.  With respect 
to the veteran's neurological impairment, 
the examiner should also identify any 
neurological symptoms and express an 
opinion as to their severity.  

With respect to the veteran's left knee 
disability, all appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner should state 
whether the veteran has arthritis, as 
well as whether she suffers from 
instability and/or subluxation.  In 
addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of her left 
knee (to include with use or upon 
activity).  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion on both flexion and 
extension.  

The examiner should also indicate whether 
the veteran suffers from right hip 
disability and/or diabetes mellitus, and 
if so, comment as to whether it is at 
least as likely as not that either 
condition was caused or aggravated by 
service or is related to a service-
connected disability.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities, i.e., her PTSD 
and low back and left knee disabilities, 
(and including any other conditions for 
which the veteran is currently seeking 
service connection if the examiner 
concludes that it is at least as likely 
as not related to service), either alone 
or in the aggregate render her unable to 
secure or follow a substantially gainful 
occupation.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims.  In doing so, in 
readjudicating her low back claim, the RO 
must consider both the former and revised 
rating criteria.  Further, with respect 
to her veteran's left knee claim, the RO 
must consider VAOPGCPREC 9-2004.  Then, 
after assigning an evaluation for the 
veteran's service-connected PTSD and 
readjudicating her claims seeking higher 
ratings for her low back and left knee 
disabilities and service connection for 
psychiatric disability, other than PTSD, 
right hip, and diabetes mellitus, if not 
thereby rendered moot, the RO must 
readjudicate her TDIU claim.

4.  The veteran and her representative 
must be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


